Case: 19-20535    Document: 00515443952      Page: 1   Date Filed: 06/08/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-20535                        June 8, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


             Plaintiff – Appellee,

v.

RICARDO MANUEL RAMOS JUAREZ,

             Defendant – Appellant.




                Appeals from the United States District Court
                     for the Southern District of Texas


Before DENNIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM:
      Ricardo Manuel Ramos Juarez filed a late notice of appeal along with a
motion for leave to file a late notice of appeal. The district court denied his
motion for leave to file a late notice of appeal. He appeals that denial. We affirm
and dismiss his original appeal as untimely.
                                        I.
      Ramos Juarez, a Mexican citizen, pleaded guilty to illegal reentry after
conviction of a felony in violation of 8 U.S.C. § 1326. The district court
sentenced him on June 20, 2019. After imposing the sentence, the district court
informed Ramos Juarez of his right to appeal:
    Case: 19-20535    Document: 00515443952     Page: 2   Date Filed: 06/08/2020



                                 No. 19-20535
      Now, Mr. Ramos, you have a right to appeal this matter. If you
      cannot afford a lawyer to represent you on appeal and can satisfy
      the Court that you meet the criteria for the appointment of
      counsel, I will appoint a lawyer for you. I’m sure that Mr. Austin
      [the Assistant Federal Public Defender representing Ramos
      Juarez] will advise you of your appeal rights, and a copy -- and I
      will also provide to you this written notice of your appeal rights
      and a copy of this will be retained in the court file. You may take
      the other copy with you.
The court then provided Ramos Juarez with a written “NOTICE TO
DEFENDANT” that outlined his right to appeal. In relevant part, it stated:
      You have a right to appeal your conviction and the sentence
      imposed under certain circumstances. 18 U.S.C. § 3742(a).

      A notice of appeal must be filed with the district clerk within
      fourteen (14) days after the entry of the judgment of conviction or
      other order from which you want to appeal.

      If you want, the district clerk will prepare and file the notice of
      appeal for you, but you must make the request during the fourteen
      (14) day period referred to above.
      The district court entered Ramos Juarez’s judgment on June 26, 2019.
Ramos Juarez filed his notice of appeal from his judgment of conviction and
sentence on July 25, 2019—more than fourteen days after the entry of the
judgment of conviction. He also filed a motion for leave to file a late notice of
appeal. The district court denied Ramos Juarez’s motion, finding that, in light
of the court’s oral and written notice given to him immediately upon the
pronouncement of his sentence, any confusion he had regarding his right to
appeal did not amount to good cause or excusable neglect to justify an
extension of time to file a notice of appeal. Ramos Juarez now appeals that
denial and the Government moves to dismiss his original appeal as untimely.




                                       2
    Case: 19-20535    Document: 00515443952      Page: 3   Date Filed: 06/08/2020



                                 No. 19-20535
                                       II.
      A notice of appeal in a criminal case must be filed within fourteen days
of the entry of the order from which the appeal is taken. Fed. R. App. P.
4(b)(1)(A). It is undisputed that Ramos Juarez failed to meet this deadline.
Within thirty days after the expiration of the fourteen-day period, a defendant
may file a motion for an extension of time in which to file a notice of appeal
based upon excusable neglect or good cause. Fed. R. App. P. 4(b)(4). It is this
motion that is the subject of this appeal.
      We review the district court’s denial of the motion to file a late notice of
appeal for abuse of discretion. United States v. Clark, 51 F.3d 42, 43 (5th Cir.
1995). A district court abuses its discretion when it bases its ruling “on an
erroneous view of the law or on a clearly erroneous assessment of the evidence.”
Dawson v. United States, 68 F.3d 886, 895–96 (5th Cir. 1995) (internal
quotation marks omitted).
                                       III.
      Ramos Juarez contends that the district court abused its discretion in
denying his motion for leave because he demonstrated either excusable neglect
or good cause for untimely filing his notice of appeal. We disagree.
      In his two-sentence motion before the district court, Ramos Juarez states
only that he “was confused about his right to appeal his sentence rather than
appeal his conviction or both” and that “good cause has been shown due to the
confusion of Mr. Ramos-Juarez’s rights.” The district court, though,
immediately after imposing Ramos Juarez’s sentence, orally advised him of his
right to appeal and of his right to counsel on appeal; expressed confidence that
his present counsel, an Assistant Federal Public Defender, would advise him
of his appeal rights; and signed and gave to Ramos Juarez a written notice of
his appeal rights.


                                        3
    Case: 19-20535     Document: 00515443952    Page: 4   Date Filed: 06/08/2020



                                 No. 19-20535
      We thus have no trouble concluding that the district court did not abuse
its discretion here, and none of the arguments advanced by Ramos Juarez in
his brief persuades us otherwise. See Clark, 51 F.3d at 44 (“[N]oticing an
appeal here required nothing unusual or difficult . . . and whatever confusion
[the defendant] may have suffered because of these rules, we clearly cannot
say that his confusion mandates a finding of excusable neglect as a matter of
law.”); see also Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir.
1998) (explaining in the civil context that where “the rule at issue is
unambiguous, a district court’s determination that the neglect was inexcusable
is virtually unassailable”).
                                      IV.
      For the foregoing reasons, we AFFIRM the district court’s denial of
Ramos Juarez’s motion for leave to file a late notice of appeal and DISMISS
the appeal of his conviction and sentence as untimely.




                                       4